Order entered August 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01016-CV

                      IN RE MARK NUSBAUM, CHRIS CLARK, AND
                          LEAD EQUITY GROUP, LLC, Relators

                       Original Proceeding from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-18742

                                            ORDER
                           Before Justices Bridges, Myers, and Nowell

       Before the Court is relators’ August 26, 2019 petition for writ of mandamus. We request

real parties in interest Wellington Realty, LLC, WRC Advisors, LLC, David Shaffer, and

respondent, file their responses, if any, to the petition by September 10, 2019.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE